Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.          A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 28, 2021 has been entered.
2.           Claims 1-12 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on December 2, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Objections
4.          Claims 11-12 are objected to under 37 CFR 1.75(c) as being in improper form because claim 11 is an independent claim but is written as a dependent claim (the server device according to claim 1). The claims should recite all the features listed in claim 1. 




Claim Rejections - 35 USC § 101
5.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

6.      Claims 1-12 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 11, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a system and, therefore, is a machine.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: storing for each of a plurality of items of a user, identification information of identification tags attached to the plurality of items…, storing a baggage list where the items are listed for each activity, acquiring schedule information of the user …; generating a checking baggage list by combining the activity baggage list that are present in the memory and that correspond to each of the plurality of activities in the plurality of schedule items, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of acquiring schedule information of the user …; generating a checking baggage list by combining the activity baggage list that are present in the memory and that correspond to each of the plurality of activities in the plurality of schedule items…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor, storage, and software units, and using the processor to perform storing, acquiring, and generating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of storing, acquiring, and generating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “acquiring schedule information of the user in response to a signal sent by an onboard terminal of a vehicle indicating that the user has been detected to have boarded the vehicle; a mobile terminal of the user of the vehicle; the mobile terminal includes a sensor”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea.
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 1 and paras [0013], [0014], and [0018] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
          Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “acquiring schedule information of the user in response to a signal sent by an onboard terminal of a vehicle indicating that the user has been detected to have boarded the vehicle; a mobile terminal of the user of the vehicle; the mobile terminal includes a sensor” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Collecting and transmitting information over a network is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “acquiring schedule information of the user in response to a signal sent by an onboard terminal of a vehicle indicating that the user has been detected to have boarded the vehicle; a mobile terminal of the user of the vehicle; the mobile terminal includes a sensor” do not providing any improvements to the computer functionality, improvements to the network, improvements to the mobile device, improvements to the sensor, they are just merely used as general means for transmitting and collecting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user”,  which do not amount to significantly more than the abstract idea because they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the mobile device, improvements to the sensor, they are just merely used as general means for transmitting and collecting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites …generate the checking baggage list …; Claims 3 and 7 recite …generate the baggage list…; Claims 4 and 8-10 recite …automatically generating the activity baggage lists…; Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claim 1 and 5 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 1 directed to device, independent claim 5 directed to method, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 11. 
          Accordingly, claims 1-12 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
7.           Claims 1-12 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “generating, by the processor, in response to the signal sent by the onboard terminal of the vehicle indicating that the user has been detected to have boarded the vehicle, and when the schedule information includes a plurality of schedule items indicating a plurality of the activities that are set of different points of time after the boarding the vehicle by the user, a checking baggage list by combing the activity baggage lists that are present in the memory and that correspond to each of the plurality of activities in the plurality of schedule items.”



          
                                               Response to Arguments/Amendment
8.       Applicant's arguments with respect to claims 1-12 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            In response to the Applicant’s arguments that the claims as amended are not directed to mere “mental steps” or organizing human activity, the Examiner respectfully disagrees and submits that The claims recite the following limitations: storing for each of a plurality of items of a user, identification information of identification tags attached to the plurality of items…, storing a baggage list where the items are listed for each activity, acquiring schedule information of the user …; generating a checking baggage list by combining the activity baggage list that are present in the memory and that correspond to each of the plurality of activities in the plurality of schedule items, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of acquiring schedule information of the user …; generating a checking baggage list by combining the activity baggage list that are present in the memory and that correspond to each of the plurality of activities in the plurality of schedule items…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
             Moreover, the claims recite the additional limitations: “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving, by one or more server computing device, a first location from a client computing device; providing, by the one or more server computing device, the first portion of the map information to the client computing device for display to a user”,  which do not amount to significantly more than the abstract idea because they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network, improvements to the mobile device, improvements to the sensor, they are just merely used as general means for transmitting and collecting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
              According, the 101 rejection is maintained.

          II. Claim Rejections - 35 USC § 102
             The Applicant’s amendment and argument overcome the rejection.
             According, the 102 rejection has been withdrawn.


          
                                                            Conclusion
9.           Claims 1-12 are rejected.
10.      The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Gates et al. (US 2016/0042316) disclose in an airport baggage handling system bag information, flight information and airport topology information are provided to a central processor which determines a path for the bag through the handling system. 
            Jobling et al. (US 2016/0227897) disclose an identification apparatus and method, and particularly to an identification tag for baggage and the like, and for a method of configuring the tag.
             Mateer (US 2004/0249500) discloses a computer-based baggage transportation system. 
             Wiater (US 2005/0258231) discloses a system and method for processing a cruise ship passenger and the passenger's baggage for travel on an airline flight departing from a departure airport.
             Blazey et al. (US 2004/0098276) disclose a method for passenger and baggage security control in a transportation system.
             Trabitz (US 2003/0189094) discloses a passenger and baggage reconciliation system is described that employs non-programmable, passive transponder, radio frequency identification (RFID) tags attached to checked baggage, which enables continuity of reconciliation through any number of intra-air transfer points until the destination of the air travel is reached.

11.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                               
May 19, 2022